DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the added limitation of that the plurality of bristles on a single side of the guard are coextensive with a height of the treatment cup is not found in the prior arts of Kumar, Williamson, Chun, Weinberger, Langenegger, Pfenniger and Jankelson. Therefore, it is understood that the art of record does not teach or render obvious, either alone or in combination, a rotating dental tool including the guard with a plurality of bristles that at least a portion of the bristles are disposed transverse to the axis of rotation on a single side of the guard are coextensive with a height of the treatment cup in combination with the elements set forth in the claim.
Regarding claim 9, the added limitation of that the plurality of bristles on a single side of the guard are coextensive with a height of the treatment cup is not found in the prior arts of Kumar, Williamson, Chun, Weinberger, Langenegger, Pfenniger and Jankelson. Therefore, it is understood that the art of record does not teach or render obvious, either alone or in combination, a rotating dental tool including the plurality of bristles disposed transverse to the elongated body 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772